—Appeals by defendant from two judgments of the Supreme Court, Kings County (Fuchs, J.), both rendered February 9, 1984, convicting him of attempted burglary in the second degree and criminal possession of stolen property in the second degree, upon his pleas of guilty, and imposing sentences.
Judgments affirmed.
We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Gibbons, Brown, Niehoff and Fiber, JJ., concur.